Citation Nr: 1107799	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  09-22 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to specifically include posttraumatic stress disorder 
(PTSD).  

2.  Entitlement to service connection for hypertension, to 
include as secondary to an acquired psychiatric disorder.

3.  Entitlement to service connection for residuals of a stroke, 
to include as secondary to an acquired psychiatric disorder.  

4.  Entitlement to service connection for residuals of a 
hysterectomy. 

5.  Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to November 1973 
and from November 1974 to September 1978.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2007 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  During the pendency of this claim and appeal, the 
Veteran moved to Georgia.  Therefore, the RO in Atlanta, GA now 
has jurisdiction over this appeal.  

In December 2010, the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing.  A transcript of 
the hearing is associated with the claims file.  

For reasons discussed below, the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.





REMAND

Unfortunately, the record as it stands is currently inadequate 
for the purpose of rendering a fully informed decision as to the 
claims on appeal.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to the 
RO is required in order to fulfill its statutory duty to assist 
the Veteran to develop the facts pertinent to the claim.  Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).  

There is evidence of record that shows the Veteran is currently 
receiving disability benefits through the Social Security 
Administration (SSA).  An August 2005 VA treatment record 
reflects that the Veteran was recently rated favorably for Social 
Security Disability.  Likewise, in September 2006, the RO sent 
the Veteran a letter informing her that her VA pension benefits 
may be terminated due to information received that showed she 
became entitled to monthly SSA benefits in June 2004.  

Review of the record reveals that the actual SSA decision and the 
reports and records considered by SSA in making its decision are 
not contained in the claims folder.  VA's duty to assist the 
Veteran particularly applies to relevant evidence known to be in 
the possession of the Federal Government, such as VA or Social 
Security records.  See 38 C.F.R. § 3.159(c)(2) (2010).  In this 
case, it is not clear for what disability or disabilities the 
Veteran was awarded SSA benefits and, thus, the Board is unable 
to make a finding as to whether the records contain any pertinent 
information related to the claims on appeal.  Therefore, VA is 
obligated to obtain the Veteran's SSA records.  See Golz v. 
Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  

In addition to the foregoing, the Board finds that additional 
evidentiary development is needed with respect to the Veteran's 
claim seeking service connection for PTSD.  The Veteran has 
asserted that she has PTSD as a result of several incidents that 
occurred during military service, including primarily a sexual 
assault that occurred while she was stationed at Fort Ord.  

If PTSD is based on an in-service personal assault, evidence from 
sources other than the Veteran's records may corroborate the 
Veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals or physicians; pregnancy tests or 
tests for sexually transmitted diseases; and statements from 
family members, roommates, fellow service members, or clergy.  38 
C.F.R. § 3.304(f)(3).  

In this case, the Veteran has submitted lay statement from two 
individuals who report that they were at Fort Ord in April 1973, 
and that the Veteran told them she was experiencing sexual abuse 
in the barracks.  The individuals state that they told the 
Veteran to report the incident to the next level of command and, 
about a week later, they heard that the Veteran was involved in a 
fight.  See lay statements from A.H. and P.W., dated October 
2008.  

While the Veteran has submitted lay statements which purport to 
corroborate her report of the in-service sexual assault, there 
remains a question regarding whether A.H. and P.W. were actually 
stationed at Fort Ord in April 1973, as reported.  Therefore, in 
order to attempt to verify the veracity of the statements 
submitted by A.H. and P.W., the Board finds that this claim 
should be remanded in order to determine whether these 
individuals were stationed at Fort Ord in April 1973.  

Finally, at the December 2010 Travel Board hearing, the Veteran 
testified that she believes the stress related to PTSD caused her 
hypertension and stroke.  While service connection has not been 
established for PTSD or any other psychiatric disability, the 
Board finds that, on remand, the Veteran should be provided 
notice of the information and evidence needed to substantiate a 
claim of secondary service connection.  

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with notice as to the 
information and evidence needed to 
substantiate a secondary service 
connection claim.  See 38 U.S.C.A. 
§ 5103a; 38 C.F.R. § 3.159.  

2.	Request from the Social Security 
Administration all records related to the 
Veteran's claim for Social Security 
benefits, including all medical records 
and copies of all decisions or 
adjudications.  All negative responses 
should be fully documented in the claims 
file.  

3.	Conduct all development deemed necessary 
to determine if A.H. and P.W. were 
stationed at Fort Ord in April 1973.  All 
negative attempts and responses should be 
fully documented in the claims file.  

4.	After the development above has been 
completed to the extent possible, re-
examine the claims file to determine 
whether any supplementary development is 
warranted.  

a.	If, and only if, the requested 
development corroborates the 
Veteran's reported stressors, 
including the reported sexual assault 
stressor, it may be necessary to 
obtain an addendum to the June 2006 
VA examination that includes an 
opinion regarding whether it is as 
likely as not (i.e., a probability of 
50 percent) or unlikely (i.e., a 
probability of less than 50 percent) 
that the Veteran currently has an 
acquired psychiatric disorder, 
including PTSD, that is related to 
the corroborated stressor.  The 
medical professional providing the 
opinion should review the claims file 
and must provide a rationale for each 
opinion offered.  

b.	If, and only if, it is determined 
that the Veteran currently has an 
acquired psychiatric disorder related 
to a corroborated in-service 
stressor, a medical opinion should be 
obtained that addresses whether it is 
as likely as not (i.e., a probability 
of 50 percent) or unlikely (i.e., a 
probability of less than 50 percent) 
that the Veteran currently has 
hypertension and/or residuals of a 
stroke that are/were aggravated by, 
proximately due to, or the result of 
the acquired psychiatric disorder, 
particularly any stress incurred as a 
result thereof.  The medical 
professional providing the opinion 
should review the claims file and 
must provide a rationale for each 
opinion offered.  

5.	Thereafter, the issues on appeal should be 
readjudicated.  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, the Veteran and her 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


